DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction 
Claims 7-12 have been examined in this application. This is the First Office Action on the Merits (FOAM). The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  

Response to Election/ Restriction 
Claim 1-6 and 13-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/11/2022.

Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.


Specification
The disclosure is objected to because of the following informalities:
With respect to the reference to a “Global Positioning System (GPS) 120” in paragraph [0026] the wording is unclear because the numbering does not correspond to the figure. The following recommendation is proposed: Global Positioning System (GPS) 122.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
	a) In Claim 7, “a Global Positioning System (GPS) module operable to generate a plurality of GPS coordinates representing a geographical location of the autobot within the target area defined by the geo-fence” 
	b) In Claim 10, “… a timer module in communication with the controller, wherein the timer module is configured to generate timer signals defining an optimal duration for pathogen removal …”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification does not provide structure to these claim limitation(s) 
a) The specification does not provide any structure for a “Global Positioning System (GPS) module”. See 112(b) rejection. 
b) The specification does not provide any structure for “timer module”. See 112(b) rejection. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The claims are replete with terms which are not clear, concise, exact, and/or lack antecedent basis. The claims should be revised carefully in order to comply with 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Examples of some unclear, indefinite, inexact or verbose terms used in the claims are listed below.
  Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “a Global Positioning System (GPS) module operable to generate a plurality of GPS coordinates representing a geographical location of the autobot within the target area defined by the geo-fence”, the limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. A “GPS module” is interpreted to be a processor that receives GPS sensor data. 
Claims 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim 7 and for failing to cure the deficiencies listed above. 
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “… a transmitter connected to the processor and operable to wirelessly transmit the UVC radiation data and/or removed pathogens data to a remote computing device …”, the wording is unclear and therefore indefinite because it is unclear whether both UVC radiation data and removed pathogen data are transmitted or just one of them. The limitation is interpreted so that wirelessly transmitting at least one of UVC radiation data and removed pathogens data to a remote computing device reads on it. 
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “wherein the timer module is configured to generate timer signals defining an optimal duration for pathogen removal from the target area”, the limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. A “timer module” is interpreted to be a processor that generates signals defining an optimal duration for pathogen removal. 
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim 10 and for failing to cure the deficiencies listed above. 
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “further comprising a dusk-dawn sensor in communication with the timer module”, the wording is unclear and therefore indefinite because it is unclear what is meant by a dusk-dawn sensor. Is this limitation describing a sensor that detects dusk and dawn? Is this limitation describing a sensor that detects night time? Is it simply describing a sensor that functions at night? The limitation is interpreted so that operating a sensor at night time reads on it. 

Regarding limitations invoking 35 USC 112(f) and rejected under 35 USC 112(b): 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Miresmailli (US 2021/0048822 A1) in view of Wang et al. (US 2020/0070679 A1) in further view of Schubert et al. (US 2019/0129039 A1) in further view of Bongartz et al. (WO 2020/167934 A1). 
As per Claim 7, Miresmailli discloses an autonomous robot (autobot) configured to remove pathogens from a target area defined by a geo-fence, comprising: 
Examiner’s Note: Support for Miresmailli is provided in provisional application 62/885,448 filed 8/12/2019. Additionally, geo-fence is taught below but kept in the above preamble for clarity. 

a body portion to support a plurality of components of the autobot, wherein the plurality of components comprises ([0037]; Fig. 1, Fig. 2 Mobile system 100 on a vehicle): 
a battery to store the direct current (DC) output, wherein the electrical power supply is connected to a charge station to recharge the battery when the autobot is docked at the charge station ([0041]; Fig. 1 Rechargeable battery. Battery can be charged at charging station as detailed in US 2017/0032258 A1 paragraphs [0145-0146] incorporated by reference); 

While Miresmailli discloses an autobot with a battery, Miresmailli does not explicitly disclose: an AC/DC converter to transform alternating current (AC) input received from an electrical power supply into direct current (DC) output; 

However, Wang et al. teaches: batteries can be charged by an AC/DC converter to transform alternating current (AC) input received from an electrical power supply into direct current (DC) output ([0037]; AC-DC converter may be used to convert an AC charging voltage into a DC charge for the battery pack). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Miresmailli to include the above limitations as detailed in Wang et al. with the motivation being to predict energy consumption and optimize a charging plan as detailed in Wang et al. [0006]. 

Furthermore, Miresmailli discloses:
a Global Positioning System (GPS) module operable to generate a plurality of GPS coordinates representing a geographical location of the autobot within the target area ([0042]; Fig. 1 Guidance/ Positioning system 160 receives GPS sensor measurements); 
a controller connected to the GPS module and comprising a processor and a memory, wherein the controller is configured to control the movement of the autobot within the target area ([0039, 0042, 0075]; Computer and control system 130, including processor and memory, navigates the mobile system 100 based on the GPS coordinates); 

While Miresmailli discloses navigation based on GPS coordinates, Miresmailli does not disclose that this navigation is performed in an area defined by a geo-fence and the controller is configured to compare the geographical location of the autobot with the GPS coordinates associated with the geo-fence and, based on the comparison, control the movement of the autobot within the target area according to an algorithm for defining a coverage path of the target area. 

However, Schubert et al. teaches: geo-fence defines target area and the controller is configured to compare the geographical location of the autobot with the GPS coordinates associated with the geo-fence and, based on the comparison, control the movement of the autobot within the target area according to an algorithm for defining a coverage path of the target area ([0044-0047, 0059, 0093]; GPS coordinate position may be compared to Geofence defining area for inspections and based on comparison UAV is controlled according to an algorithm for the path to take). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Miresmailli to include the above limitations as detailed in Schubert with the motivation being to ensure safe standoff distance from structures as detailed in Schubert [0005]. 
Furthermore, Miresmailli discloses: 
an ultraviolet light subsystem configured to generate ultraviolet, operable to remove the pathogens from the target area as the autobot advances along the coverage path ([0053, 0062]; Mobile system includes robotic arm with UV applicator that treats plant diseases).


While Miresmailli discloses UV treatment to remove pathogens, Miresmailli does not disclose in the provisional application that the type of radiation is UVC radiation, or that it is applied at a predefined power output. 

However, Bongartz teaches: applying type C (UVC) radiation with a predefined power output to remove pathogens ([000415-000416, 000534, 000539-000540]; Vehicle can treat plant diseases by applying UV-C light at predetermined light intensity).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Miresmailli to include the above limitations as detailed in Bongartz, with the motivation being to contain plant disease outbreaks as detailed in Bongartz [0024]. 
As per Claim 8, Miresmailli discloses the autobot as claimed in claim 7, wherein the processor is further configured to store in the memory one or more of UVC radiation data and removed pathogens data ([0037, 0042]; Fig. 1 Data storage 115 stores data captured by sensors. Data can be updated measurements that track improvements to plant disease as detailed in paragraphs [0099, 0100] of US 2017/0030877 A1 incorporated by reference). 

As per Claim 9, Miresmailli discloses the autobot as claimed in claim 7 further comprises a transmitter connected to the processor and operable to wirelessly transmit the UVC radiation data and/or removed pathogens data to a remote computing device ([0040, 0042, 0081]; Fig. 1, Fig. 7 Communication system/ interface 140 transmits sensor data to DPU 720 (remote computing device)).

As per Claim 10, Miresmailli discloses the autobot as claimed in claim 7, further comprising an optimal duration for pathogen removal from the target area and causing the autobot to advance along the coverage path or dock to the charge station ([0084]; Mobile system 100 operates at night and maybe controlled to continue path or dock at charging station after mission as detailed in US 2017/0032258 A1 paragraph [0146] incorporated by reference). 

Miresmailli does not disclose: the optimal duration is set by timer module wherein the timer module is configured to generate timer signals defining an optimal duration for pathogen removal from the target area 

However, Bongartz teaches: optimal duration is set by timer module wherein the timer module is configured to generate timer signals defining an optimal duration for pathogen removal from the target area ([000415-000416, 00539-00540] Control module sets time interval duration for pathogen removal) 
The motivation to combine Miresmailli and Bongartz is provided in rejection to claim 7. 

As per Claim 11, Miresmailli discloses the autobot as claimed in claim 10 further comprising a dusk-dawn sensor in communication with the timer module ([0037, 0052, 0084]; Mobile system 100 operates at night with sensors 110 and UV treatment is applied in response to the sensor measurements).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Miresmailli (US 2021/0048822 A1) in view of Wang et al. (US 2020/0070679 A1) in further view of Schubert et al. (US 2019/0129039 A1) in further view of Bongartz et al. (WO 2020/167934 A1) in further view of Konrardy et al. (10,065,517).

As per Claim 12, Miresmailli discloses the autobot as claimed in claim 7, 

Miresmailli does not disclose: 
wherein the controller is configured to monitor a battery charge level and, upon determining that the battery charge level is below a predefined threshold, cause the autobot to dock at the charge station.

However, Konrardy et al. teaches: wherein the controller is configured to monitor a battery charge level and, upon determining that the battery charge level is below a predefined threshold, cause the autobot to dock at the charge station (52:20-56, Fig. 9 Autonomous vehicle controller determines that charge dropped below minimum threshold level at block 912 and controls vehicle to recharging station for charge)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Miresmailli to include the above limitations as detailed in Konrardy et al. with the motivation being to avoid completely depleting battery during operation as detailed in Konrardy et al. 52:45-47. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNMARIE IRWIN whose telephone number is (571)272-5120.  The examiner can normally be reached on Monday - Thursday, 6:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski, can be reached at 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.I./Examiner, Art Unit 3669                                                                                       
	
/JEFFREY C BOOMER/Primary Examiner, Art Unit 3619